Citation Nr: 1441337	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  08-35 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for service-connected anxiety disorder. 

2.  Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to November 1970. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision, which granted service connection for an anxiety disorder, not otherwise specified (NOS), claimed as posttraumatic stress disorder (PTSD) with alcohol abuse, and assigned a 30 percent evaluation, effective May 24, 2002.

In June 2010, a videoconference hearing was held before the undersigned Veterans Law Judge at the Milwaukee, Wisconsin, RO.  A transcript of this proceeding has been associated with the claims folder.

In July 2010, the Board increased the evaluation assigned to the Veteran's service-connected anxiety disorder to 50 percent and remanded the issue for further development. 

In an October 2010 rating decision, the RO implemented the Board's decision by increasing the Veteran's service-connected anxiety disorder to 50 percent, effective May 24, 2002. 

Additionally, the Board notes that the RO denied entitlement to TDIU in a November 2008 rating decision.  The Veteran did not appeal the denial of this claim to the Board.  However, in the January 2012 Appellant's Post-Remand Brief, it was requested that consideration be given to individual employability.  As such, the Board found that the Veteran had raised the issue of entitlement to TDIU since the November 2008 rating decision was issued. 

In a March 2012 decision, the Board denied entitlement to a rating in excess of 50 percent for an anxiety disorder and denied entitlement to a TDIU.  

The Veteran then appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a January 2013 Order, the Court vacated the March 2012 Board decision denying entitlement to an initial rating in excess of 50 percent for an anxiety disorder and denying entitlement to a TDIU and remanded the matters to the Board for development consistent with the parties' Joint Motion for  Remand (Joint Motion).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals additional evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims.

In an August 2014 Post-Remand Brief, the Veteran's representative noted that they had submitted the Veteran's records from the Social Security Administration (SSA) to the agency of original jurisdiction (AOJ) in July 2014.  However, to date, the Board can identify only an SSI award letter having been submitted.  The Board additionally notes that an August 2014 correspondence from the SSA National Records Center (NRC) did not provide any attached documentation.

Where there is actual notice to VA that the Veteran is in receipt of benefits from the SSA, VA has the duty to acquire a copy of the decision granting SSA disability benefits and the supporting medical documentation relied upon where the identified records have a reasonable possibility of assisting in substantiation of the Veteran's claim.  Golz v. Shinseki, 590 F.3d 1317, 1321-22 (Fed. Cir. 2010).  The Board finds that since SSA records may be outstanding, a remand is required to afford the RO/AMC the opportunity to seek these records and associate then with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Request all available records concerning the Veteran from SSA.  All records obtained or any response received must be associated with the claims file.  If these records are unavailable, a negative response must be received from SSA and this must be noted and explained in the claims file.

2.  Thereafter, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



